Exhibit 10.4

CBRE GROUP, INC.

EXECUTIVE INCENTIVE PLAN

Effective January 1, 2007

As Amended and Restated as of February 21, 2014

PREAMBLE

This CBRE Group, Inc. Executive Incentive Plan (the “Plan”) was initially
adopted effective January 1, 2007 by the Compensation Committee of the Board of
Directors of CBRE Group, Inc., a Delaware corporation (the “Company”), and has
been amended and restated as of February 21, 2014. For the avoidance of doubt,
the amendments herein shall apply in respect of Awards (as defined below) in
respect of the 2013 Performance Period (as defined below) even though such
amendments are being entered into after the end of such Performance Period but
before such Awards are paid.

The purpose of the Plan is to advance the interests of the Company and its
stockholders and assist the Company in attracting and retaining executive
officers by providing incentives and financial rewards to such executive
officers that are intended to be deductible to the maximum extent possible as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

The Plan received stockholder approval on June 1, 2007.

ARTICLE I – Definitions

1.1 Award means an award of incentive compensation pursuant to the Plan.

1.2 Code means the Internal Revenue Code of 1986, as amended.

1.3 Committee means the Compensation Committee of the Board of Directors of the
Company, or a subcommittee thereof consisting of members appointed from time to
time by the Board of Directors of the Company, and shall comprise not less than
such number of directors as shall be required to permit the Plan to satisfy the
requirements of Code Section 162(m). The Committee administering the Plan shall
be composed solely of “outside directors” within the meaning of Section 162(m)
of the Code.

1.4 Disability means a total and permanent disability that causes a Participant
to be eligible to receive long term disability benefits from the Company’s Long
Term Disability Plan, or any similar plan or program sponsored by a subsidiary
or branch of the Company.

1.5 Executive Officers means officers of the Company who are designated by the
Board as “Section 16 officers.”

1.6 Participant means an Executive Officer who is selected by the Committee to
participate in the Plan.

1.7 Performance Period means the time period during which the achievement of the
performance goals is to be measured.

1.8 Retirement means voluntary termination of employment by a Participant with
the Company or an affiliated company (x) for U.S. Participants, when the
Participant is age 55 or older, or (y) for non-U.S. Participants, when the
Participant is age 55 or older or such other age as required to qualify for
retirement under applicable non-U.S. law.



--------------------------------------------------------------------------------

ARTICLE II – Eligibility and Participation

2.1 Eligibility and Participation. The Committee shall select Executive Officers
of the Company who are eligible to receive Awards under the Plan and who shall
be Participants in the Plan during any Performance Period in respect of which
they may earn an Award.

ARTICLE III – Terms of Awards

3.1 Calculation of Awards. The Award payable under the Plan for a Performance
Period is equal to 1% of “Earnings Before Income Taxes, Depreciation and
Amortization” for the Chief Executive Officer for the Performance Period and
0.5% of Earnings Before Income Taxes, Depreciation and Amortization for each of
the other Participants for the Performance Period.

“Earnings Before Income Taxes, Depreciation and Amortization” means the
Company’s earnings before income taxes, depreciation and amortization as
reported in the Company’s income statement for the applicable Performance
Period, prior to accrual of any amounts for payment under the Plan for the
Performance Period, adjusted to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and other unusual
or non-recurring items, and the cumulative effect of tax or accounting changes,
each as defined by generally accepted accounting principles or identified in the
Company’s financial statements, notes to the financial statements or
management’s discussion and analysis.

3.2 Discretionary Adjustment. The Committee may not increase the amount payable
under the Plan or with respect to an Award pursuant to Section 3.1, but retains
the discretionary authority to reduce the amount. The Committee may establish
factors to take into consideration in implementing its discretion, including,
but not limited to, corporate or business unit performance against budgeted
financial goals (e.g., operating income or revenue), achievement of
non-financial goals, economic and relative performance considerations and
assessments of individual performance.

3.3 Form of Payment. Each Award under the Plan shall be paid in cash or its
equivalent. The Committee in its discretion may determine that all or a portion
of an Award shall be paid in stock, restricted stock, stock options, or other
stock-based awards or stock-denominated units, which shall be issued pursuant to
the Company’s equity compensation plans in existence at the time of the grant.

3.4 Timing of Payment. Subject to the immediately following sentence, payment of
Awards will be made as soon as practicable following determination of and
certification of the Award, but in no event more than two and a half months
after the end of the fiscal year with respect to which such Award relates,
unless the Participant has, prior to the grant of an Award, submitted an
election to defer receipt of such Award in accordance with a deferred
compensation plan approved by the Committee. Notwithstanding the foregoing, any
Award (or portion thereof) determined to be paid in stock, restricted stock,
stock options, or other stock-based awards or stock-denominated units pursuant
to the Company’s equity compensation plans may be issued to the Participant at
any time following determination and certification of the Award and prior to the
last day of the fiscal year following the fiscal year with respect to which such
Award relates.

3.5 Performance Period. Within 90 days after the commencement of each fiscal
year or, if earlier, by the expiration of 25% of a Performance Period, the
Committee will designate one or more Performance Periods, determine the
Participants for the Performance Periods and affirm the applicability of the
Plan’s formula for determining the Award for each Participant for the
Performance Periods. The time period during which the achievement of the
performance goals is to be measured shall be determined by the Committee, but
may be no longer than five years and no less than six months.

3.6 Certification. Following the close of each Performance Period and prior to
payment of any amount to any Participant under the Plan, the Committee will
certify in writing as to the attainment of the performance goals and the amount
of the Award.

 

2



--------------------------------------------------------------------------------

ARTICLE IV – New Hires, Promotions and Terminations

4.1 New Participants During the Performance Period. If an individual is newly
hired or promoted during a Performance Period into a position eligible for
participation in the Plan, he or she shall be eligible (but not guaranteed) to
receive an Award under the Plan for the Performance Period, prorated for the
portion of the Performance Period following the date of eligibility for the
Plan.

4.2 Retirement, Disability or Death. A Participant who terminates employment
with the Company due to Retirement, Disability or death during a Performance
Period shall be eligible (but not guaranteed) to receive an Award prorated for
the portion of the Performance Period prior to termination of employment. A
Participant who terminates employment with the Company due to Retirement,
Disability or death following the end of a Performance Period but before Awards
relating to such Performance Period are paid shall be eligible (but not
guaranteed) to receive the full Award for such Performance Period. Awards
payable in the event of death, if paid, shall be paid to the Participant’s
estate.

4.3 Termination of Employment. Subject to Section 4.2, if a Participant’s
employment with the Company terminates for any reason (whether voluntarily or
involuntarily) either during a Performance Period or following the end of a
Performance Period but before Awards relating to such Performance Period are
paid, unless otherwise determined by the Committee, no Award (or portion
thereof) shall be payable or earned with respect to such Performance Period.

ARTICLE V – Miscellaneous

5.1 Withholding Taxes. The Company shall have the right to make payment of
Awards net of any applicable federal, state and local taxes required to be
withheld, or to require the Participant to pay such withholding taxes. If the
Participant fails to make such tax payments as required, the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations.

5.2 Non-Transferability. No Award may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, including assignment pursuant to a
domestic relations order, prior to its payment hereunder. Each Award shall be
paid during the Participant’s lifetime only to the Participant, or, if
permissible under applicable law, to the Participant’s legal representatives. No
Award shall, prior to receipt thereof by the Participant, be in any manner
liable for or subject to the debts, contracts, liabilities, or torts of the
Participant.

5.3 Administration. The Committee shall administer the Plan, interpret the terms
of the Plan, amend and rescind rules relating to the Plan, and determine the
rights and obligations of Participants under the Plan. The Committee may
delegate any of its authority as it solely determines. In administering the
Plan, the Committee may at its option employ compensation consultants,
accountants and counsel and other persons to assist or render advice to the
Committee, all at the expense of the Company. All decisions of the Committee
shall be final and binding upon all parties, including the Company, its
stockholders, and the Participants. The provisions of the Plan are intended to
ensure that all Awards granted hereunder qualify for the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code, and the Plan shall be interpreted and
operated consistent with that intention.

5.4 Severability. If any provisions of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision will be stricken as to such jurisdiction,
and the remainder of the Plan or Award shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

5.5 No Fund Created. Neither the Plan nor any Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company and a Participant or any other person. To the extent that
any person acquires a right to receive payments from the Company pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.

5.6 Employment at Will. None of the adoption of the Plan, eligibility of any
person to participate in it, or payment of an Award to a Participant shall be
construed to confer upon any person a right to be continued in the employ of the
Company. The Company expressly reserves the right to discharge any Participant
whenever in the sole discretion of the Company its interest may so require.

5.7 Amendment or Termination of the Plan. The Company’s Board of Directors
reserves the right to amend or terminate the Plan at any time with respect to
future Awards to Participants. Amendments to the Plan will require stockholder
approval to the extent required to comply with applicable law, including the
exemption under Section 162(m) of the Code.

5.8 Non-Exclusivity of Plan. Neither the adoption of the Plan by the Company’s
Board of Directors nor its submission to (or approval by) the stockholders of
the Company shall be construed as having created any limitations on the power of
the Company’s Board of Directors or the Committee to adopt such other incentive
arrangements as either may deem desirable, including, without limitation, cash
or equity-based compensation arrangements, whether tied to performance or
otherwise.

5.9 Governing Law; Dispute Resolution. The Plan and any agreements entered into
or awards granted pursuant hereto shall be interpreted in accordance with the
laws of the State of Delaware and applicable federal law. Any controversy or
claim related in any way to the Plan shall be resolved by arbitration on a de
novo standard pursuant to this paragraph and the then current rules of the
American Arbitration Association. The arbitration shall be held in Los Angeles,
California, before an arbitrator who is an attorney knowledgeable of employment
law. The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction thereof. The arbitrator shall not have
the power to award punitive or exemplary damages. Issues of arbitrability shall
be determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Delaware. Each party shall bear its own attorneys’
fees associated with the arbitration and other costs and expenses of the
arbitration shall be borne as provided by the rules of the American Arbitration
Association; provided, however, that if the Participant is the prevailing party,
the Company shall reimburse the Participant for reasonable attorneys’ fees and
expenses and arbitration expenses incurred in connection with the dispute.

(Remainder of Page Intentionally Blank.)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused the Plan (as amended and restated) to
be executed by the undersigned.

 

CBRE GROUP, INC. By:  

/s/ Laura A. O’Brien

Name:  

Laura A. O’Brien

Title:  

Executive Vice President